THE industrial commission denied compensation to Ida May Vaughn for the death of her husband; the district court affirmed the commission and she brings the case here.
The finding of the commission was that at his death she was voluntarily living apart from him and not dependent on him for support, which, if true, precludes her claim. C. L. §§ 4426.
The rule is that only dependents can receive compensation. C. L. § 4428, S. L. 1923, p. 724, § 2; but a wife is conclusively presumed to be dependent unless at the time of death she is voluntarily living apart and independent. C. L. § 4426; London, etc. Co. v. Industrial Com., 78 Colo. 478,242 P. 680.
That Mrs. Vaughn was living apart and was independent of her husband at his death is conclusively shown by the evidence; that this was voluntary on her part is *Page 259 
found by the commission and we cannot review their finding if there was any evidence to support it. (Armour Co. v. Industrial Com., 78 Colo. 569, 243 P. 546), and, in the testimony of the witness Broad, if nowhere else, there was such evidence.
It is claimed that hearsay evidence was admitted but we cannot reverse an award of the Industrial Commission on that ground. C. L. § 4477; Armour v. IndustrialCom., supra.
Judgment affirmed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE WHITFORD concur.